When one person charges another with having been forsworn, such words are not actionable unless it is (9)  also charged that the forswearing took place in some judicial proceeding, before a tribunal legally constituted, having jurisdiction of it; in that case, it is not material whether any such judicial proceeding ever took place or not. If there never had been any such judicial proceeding, and the defendant in that particular was guilty of a falsehood, he ought not to be in a better situation than if he had told the truth, which he certainly would be if it was incumbent upon the plaintiff to produce it or be nonsuited. When the plaintiff, in the present case, proved the words charged in the declaration, she made out her case, and was not bound to produce the proceeding before the justice of the peace. I therefore think the nonsuit should be set aside, and a new trial granted.
Approved: Chambers v. White, 47 N.C. 383.